IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30601
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES A. MCDADE,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 00-CR-50050-2
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James A. McDade appeals his sentences of 360 months’

imprisonment and five years’ supervised release on Count 1 and

240 months’ imprisonment and three years’ supervised release on

Count 3, after being convicted by a jury of conspiracy to possess

with intent to distribute 50 grams or more of cocaine base and

money laundering.

     McDade argues that the Sixth Amendment requires that the

quantities of contraband and money that the trial court relied on

in determining the guideline range in sentencing should be

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30601
                                -2-

alleged in the indictment and proven beyond a reasonable doubt.

He relies on Apprendi v. New Jersey, 530 U.S. 466 (2000) and

United States v. Norris, 143 F.Supp.2d 243 (E.D.N.Y. 2001), for

the proposition that all facts which expose the defendant to a

particular range of sentencing must be charged and proven.

     McDade admits that his argument is foreclosed by this

court’s precedent.   In United States v. Meshack, 225 F.3d 556,

576 (5th Cir. 2000), cert. denied, 531 U.S. 1100 (2001), amended

in part on rehearing by Meshack, 244 F.3d 367 (5th Cir. 2001),

cert. denied, 122 S. Ct. 142 (2001), we specifically rejected

McDade’s argument that all facts which affect the sentencing

range must be charged and proven.   We held that Apprendi should

be given a limited reading and that the rule of Apprendi applied

only to facts that increase the penalty for a crime beyond the

statutory maximum.   225 F.3d at 576.   This reading of Apprendi

was reaffirmed in United States v. Doggett, 230 F.3d 160, 166

(5th Cir. 2000), cert. denied,   121 S. Ct. 1152 (2001) and United

States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000), cert. denied,

121 S. Ct. 1163 (2001) (“Apprendi should be applied only to cases

in which a sentence exceeds the statutory maximum, not to cases

in which a sentence is enhanced within the statutory range based

on a finding of drug quantity.”).

     McDade admits that the quantity of drugs needed for the

enhanced penalty of 10 years to life in 21 U.S.C. § 841(b)(1)(A)

was stated in the indictment and submitted to the jury.   He does

not allege that he was sentenced beyond the statutory maximum of
                          No. 01-30601
                               -3-

life on Count 1 or 20 years on Count 3.   McDade’s sentences are

AFFIRMED.